  Case 20-02853           Doc 12          Filed 03/03/20 Entered 03/03/20 08:45:03     Desc Main
                                            Document     Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                    )      Case No. 20 B 02853
                                                          )
CINTHIA CORDOVA,                                          )      Chapter 7
                                                          )
                           Debtor.                        )      Hon. A. Benjamin Goldgar

              NOTICE OF MOTION OF SANTANDER CONSUMER USA INC.,
              D/B/A CHRYSLER CAPITAL TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Ilene F. Goldstein, Esq. (Trustee)                  David M. Sigel, Esq. (Debtor’s Counsel)
      Law Offices of Ilene F. Goldstein                   David M. Siegel & Associates
      900 Skokie Boulevard, Suite 128                     790 Chaddick Drive
      Northbrook, Illinois 60062                          Wheeling, Illinois 60090

VIA U.S. MAIL:
To:   Cinthia Cordova (Debtor)
      24547 West Norelius Avenue
      Round Lake, Illinois 60073

        Please take notice that on the 13th day of March, 2020 at 11:00 a.m., or as soon thereafter
as counsel may be heard, I shall appear before the Honorable A. Benjamin Goldgar, or any judge
sitting is his/her stead, in Courtroom B of the Park City Branch Court, 301 South Greenleaf
Avenue, Park City, Illinois, and then and there present the attached Motion of Santander
Consumer USA Inc., d/b/a Chrysler Capital to Modify Automatic Stay, which has been
electronically filed this date with the Clerk of the U.S. Bankruptcy Court for the Northern
District of Illinois, a copy of which is hereby served upon you by electronic notice or U.S. Mail.

                                                    Respectfully submitted,
                                                    SANTANDER CONSUMER USA INC., D/B/A
                                                    CHRYSLER CAPITAL,
                                                    Creditor,
                                                    By: ___/s/ Cari A. Kauffman___
                                                    One of its attorneys
David J. Frankel. (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




Santander/Cordova/Motion to Modify Stay
  Case 20-02853           Doc 12          Filed 03/03/20 Entered 03/03/20 08:45:03     Desc Main
                                            Document     Page 2 of 4


                                      CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on this 3rd
day of March, 2020, before the hour of 5:00 p.m.


                                                          ___/s/ Cari A. Kauffman___




Santander/Cordova/Motion to Modify Stay
  Case 20-02853           Doc 12          Filed 03/03/20 Entered 03/03/20 08:45:03    Desc Main
                                            Document     Page 3 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                    )     Case No. 20 B 02853
                                                          )
CINTHIA CORDOVA,                                          )     Chapter 7
                                                          )
                           Debtor.                        )     Hon. A. Benjamin Goldgar

                    MOTION OF SANTANDER CONSUMER USA INC.,
               D/B/A CHRYSLER CAPITAL TO MODIFY AUTOMATIC STAY

         SANTANDER CONSUMER USA INC., D/B/A CHRYSLER CAPITAL (“Santander”),

a creditor herein, by its attorneys, the law firm of Sorman & Frankel, Ltd., respectfully requests

this Court, pursuant to Section 362 of the Bankruptcy Code, 11 U.S.C. §362 (West 2020), and

such other Sections and Rules may apply, to enter an Order modifying the automatic stay

provided therein. In support thereof, Santander states as follows:

         1. On January 31, 2020, Cinthia Cordova (“Debtor”) filed a Voluntary Petition for

Relief under Chapter 7 of the Bankruptcy Code.

         2. Santander is a creditor of the Debtor with respect to a certain indebtedness secured by

a lien upon a 2018 Jeep Renegade motor vehicle bearing a Vehicle Identification Number of

ZACCJBBB0JPH04618 (the “Vehicle”). (See Ex. “A”).

         3. The current total outstanding balance due to Santander from the Debtor for the

Vehicle is $18,744.77.

         4. Debtor has failed to provide Santander with proof of full coverage insurance for the

Vehicle listing Santander as the lienholder/loss payee and has failed to make required payments

to Santander due on and after August 19, 2019.




Santander/Cordova/Motion to Modify Stay
  Case 20-02853           Doc 12          Filed 03/03/20 Entered 03/03/20 08:45:03   Desc Main
                                            Document     Page 4 of 4


         5. As such, coupled with Debtor’s stated intent to surrender, Santander seeks relief from

the automatic stay so that Santander may take possession of and sell the Vehicle and apply the

sales proceeds to the balance due from Debtor.

         6. Debtor has not offered, and Santander is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtor.

         7. Santander will suffer irreparable injury, harm, and damage should it be delayed in

taking possession of the Vehicle and foreclosing its security interest therein.

         8. Santander requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting

this Motion.

         WHEREFORE, Santander Consumer USA Inc., d/b/a Chrysler Capital respectfully

requests that this Court enter an Order, as attached hereto, modifying the automatic stay provided

by Section 362 of the Bankruptcy Code to permit Santander to take immediate possession of and

foreclose its security interest in the 2018 Jeep Renegade motor vehicle bearing a Vehicle

Identification Number of ZACCJBBB0JPH04618; and, for such other, further, and different

relief as this Court deems just and proper.

                                                    Respectfully submitted,
                                                    SANTANDER CONSUMER USA INC., D/B/A
                                                    CHRYSLER CAPITAL,
                                                    Creditor,
                                                    By: ___/s/ Cari A. Kauffman___
                                                    One of its attorneys
David J. Frankel. (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




Santander/Cordova/Motion to Modify Stay
